Scott, J. (concurring).
I agree that the plaintiff proved a sufficient demand and refusal to lay a basis for this action. His ownership of the goods and their value are not disputed. In my opinion the present statute (Laws of 1902, chap. 608) is quite as obnoxious to the Constitution as was the former act. Laws of 1895, chap. 663, They both undertake to deprive a party of his property without due process of law. J3ut, even if the Act of 1902 should be deemed to be valid, it would afford no protection to the defendant warehouse-men; for they failed to show that they had ever given to plaintiff the name and address of the depositor. That the plaintiff apparently found this out for himself does not excuse the warehousemen’s omission.
*278I agree that the judgment should he reversed and a new trial ordered.
Judgment reversed and new trial ordered, with costs to appellant to abide event.